Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending. 
Response to Arguments
Applicant presents the following arguments in the October 25, 2021 amendment.
Regarding claims 1-7 Applicant's argument states that “Applicant's claims, as currently presented, a processing unit; and a memory; the processing unit configured to,” (see applicant's argument page 5 lines 5-23 & Page 6 lines 1-3). Applicant's argument further argues that “Claim 1 as amended recited that the data processor includes the structural features of a processing unit (e.g., a CPU) and a memory. Amended claim 1 recites a "data processor to classify a plurality of analysis object data items of samples measured by electrophoresis" and that the data processor is configured to "perform classification of the samples." (See applicant's argument page 5 lines 5-23 & Page 6 lines 1-3).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. In regards to the applicant's remarks stating that “Applicant's claims, as currently presented, a processing unit; and a memory; the processing unit configured to,” Applicant's argument further argues that “Claim 1 as amended recited that the data processor includes the structural features of a processing unit (e.g., a CPU) and a memory. Amended claim 1 recites a "data processor to classify a plurality of analysis object data items of samples measured by electrophoresis" and that the data processor is configured to "perform classification of the samples." Examiner respectfully disagrees with the applicant's argument because by merely adding a generic computer, generic computer components, or a programmed computer to 
Applicant's arguments with respect to claims 1 and 8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection pertains to 35 U.S.C. § 103.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. § 101, because the claims are directed to non-statutory subject matter. For a system, an apparatus, a device claim to fall within the statutory meaning 35 U.S.C. § 101, the body of the claim must include hardware. Independent claim 1 recites "A processing unit; and a memory". The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. As such, the claim fails to fall within a statutory category. Therefore the claim contains non-statutory subject matter that cannot be patented. To overcome the rejection, the claim must contain hardware or a proper computer readable medium that is functionally and structurally interconnected with the software and supported by the original 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heinje et al. (US 2012/0116689 A1, hereinafter Heinje) in view of Afeyan et al. (US 2005/0170372 A1, hereinafter Afeyan).  
Regarding independent claim(s) 1, Heinje discloses a data processor to classify a plurality of analysis object data items of samples measured by electrophoresis, the data processor comprising: a processing unit; and a memory (Heinje discloses measurement instruments are applied to execute various measurement tasks in order to measure any kind of physical parameter. Analyzing measurement data having a plurality of data sets, each data set being assigned to a respective one of a plurality of measurements. Result of the correlation is the classification of the measured values at the individual measurements in terms of cluster. A fluid separation system configured for separating compounds of a fluid, a capillary electrophoresis device, a liquid chromatography device, a gas chromatography device, an electronic measurement device, and a mass spectroscopy device. For instance, multiple measurements may be performed with multiple physically different samples, whereas the samples are preferably treated under same or comparable measurement conditions. It is possible to use different samples, one for each measurement relating to a corresponding data set. It is possible to physically and spatially separate the different fractions of the fluidic sample, for instance by liquid or gaseous chromatography or gel electrophoresis. A data processing unit is a programmable specialized electronic circuit with hardware acceleration of data processing for data-centric computing. The measurement data analysis scheme according to an embodiment of the invention can be performed or assisted by a computer program, i.e. by software, or by using one or more special electronic optimization circuits, i.e. in hardware, or in hybrid form, i.e. by means of software components and hardware components (memory, which data can be stored), (see Heinje: Para. 0011-0023, 0025-0030, 0032-0055, 0057-0059, 0095 and 0115-0130). This reads on the claim concept of a data processor to classify a plurality of analysis object data items of samples measured by electrophoresis, the data processor comprising: a processing unit; and a memory);  
 However, Heinje does not appears to specifically disclose the processing unit configured to  perform a comparison of the analysis object data items with each other by a predetermined comparison criterion; and perform classification of the samples by a predetermined classification criterion only based on a result of the comparison by the comparison section to divide the data items into groups. 
In the same field of endeavor, Afeyan discloses the processing unit configured to perform a comparison of the analysis object data items with each other by a predetermined comparison criterion (Afeyan discloses Data processing occurs when data is collected and translated into usable information. It includes the conversion of raw data to machine-readable form, flow of data through the CPU and memory to output devices, and formatting or transformation of output (processing unit). Data processing software tools are used to enable the extraction of this information from each data file as well as the comparison of measured peak intensities across the sample set. Biological samples, include analysis of metabolites, proteins, genes and gene transcripts, to permit a skilled artisan to understand a biological system in greater depth than an approach that examines only one of these factors. A data set (or dataset) is a collection of data (a data item is a container of data and types of data items is datasets). The methods described herein generally include evaluating with statistical analysis a plurality of data sets of a biological systems and comparing features among the data sets to determine one or more sets of differences among at least a portion of the data sets so as to develop a profile for a state of a biological system based on the comparison. A measurement technique include, electrophoresis technique. Data sets can include measurements from different instrument configurations of a single type of measurement technique, (see Afeyan: Para. 0083-0096, 0099-0109, 0240 and 0270-0280). This reads on the claim concepts of the processing unit configured to perform a comparison of the analysis object data items with each other by a predetermined comparison criterion); and                             
	perform classification of the samples by a predetermined classification criterion only based on a result of the comparison by the comparison section to divide the data items into groups (Afeyan discloses data sets may refer to data grouped based on any other classification considered relevant. For example, a single sample source may be grouped into different data sets based on the instrument used to perform the measurement, the time a sample was taken, the appearance of a sample, or other identifiable variables and characteristics. Unsupervised clustering is a statistical method that attempts to group samples with no foreknowledge of sample classification or the number of distinct groups in the collection of samples. This allows grouping of samples with no foreknowledge of sample classification or the number of distinct groups. COSA analysis of the peptide data grouped the samples into four weak clusters. Results and discussion for the metabolic syndrome study regarding analyses of human serum samples-Metabolite and peptide peak identification. Biological samples, include analysis of metabolites, proteins, genes and gene transcripts, to permit a skilled artisan to understand a biological system in greater depth than an approach that examines only one of these factors. A data set (or dataset) is a collection of data (a data item is a container of data and types of data items is datasets). The methods described herein generally include evaluating with statistical analysis a plurality of data sets of a biological systems and comparing features among the data sets to determine one or more sets of differences among at least a portion of the data sets so as to develop a profile for a state of a biological system based on the comparison. A measurement technique include, electrophoresis technique. Data sets can include measurements from different instrument configurations of a single type of measurement technique. Results and discussion for the comparison of rodent samples with human samples-Clustering and classification, (see Afeyan: Para. 0095, 0241-0251 and 0273-0282). This reads on the claim concepts of perform classification of the samples by a predetermined classification criterion only based on a result of the comparison by the comparison section to divide the data items into groups).  
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the measured by electrophoresis of Heinje in order to have incorporated the classification of the analysis object data items by a predetermined, as disclosed by Afeyan, since both of these directed to Analyzing and understanding a complex, multicellular organism, such as a mammal, is much more complicated. When studying the state of a complex biological system, one must take into account the multi-compartmental character of the system, not to mention the variety of cell and tissue types that will have unique gene expression and protein and metabolite levels. Current studies that rely on the analysis of a single aspect of a biological system, e.g., a single type of molecule or target, usually are not robust enough to understand the entire biological system or subsystem that may be involved in a particular molecular pathway or disease.  A data processor is a person who processes data on behalf of a data controller. A data controller decides the purpose and manner to be followed to process the data, while data processors hold and process data, but do not have any responsibility or control over that data. Data processors obtain, hold and process data. They perform certain operations on data that may comprise organizing, altering or adapting the data, the retrieval and usage of the data, disclosure of the data as may be necessary and to combine, block, erase and perform other similar operations. Data processors' sole responsibility is to process the data as per instruction, without taking ownership of the data. Data processors take the data as input, then process it and generate the output. A classifier is the algorithm itself the rules used by machines to classify data. A classification model, on the other hand, is the end result of your classifier's machine learning. The model is trained using the classifier, so that the model, ultimately, classifies your data. Electrophoresis is a test that measures specific object data items. Electrophoresis is a general term that describes the migration and separation of charged particles (ions) under the influence of an electric field. An electrophoretic system consists of two electrodes of opposite charge (anode, cathode), connected by a conducting medium called an electrolyte. Electrophoresis is used in laboratories to separate macromolecules based on size. Classification analysis can be used to question, make a decision, or predict behavior through the use of an algorithm. It works by developing a set of training data which contains a certain set of attributes as well as the likely outcome. The job of the classification algorithm is to discover how that set of attributes reaches its conclusion. Data sets can include measurements from one biological sample type that is treated differently, or from one biological sample type that is collected or analyzed at different times. Data sets can include measurements from different instrument configurations of a single type of measurement technique. A profile also can be compared to a database of profiles to evaluate whether the state of the biological system matches or is similar to a known state. The statistical analysis a plurality of data sets for a biomolecular component type and comparing features among the plurality of data sets to determine one or more sets of differences among at least a portion of the plurality of data sets; evaluating with statistical analysis a plurality of data sets for another biomolecular component type and comparing features among the plurality of data sets to determine one or more sets of differences among at least a portion of the plurality of data sets; and correlating the results of the above described analyses to develop a profile for a state of the biological system.  Incorporating the teachings of Afeyan into Heinje would produce state of a biological system based on the discernment of similarities, differences, and/or correlations between a plurality of data sets that are derived from one or more biomolecular component types, one or more biological sample types, and/or one or more types of measurements, as disclosed by Afeyan, (see Abstract).    
Regarding independent claim(s) 8, Heinje discloses a non-transitory computer readable medium including a data processing program that classifies plurality of analysis object data items of samples measured by electrophoresis, the data processing program comprising (Heinje discloses measurement instruments are applied to execute various measurement tasks in order to measure any kind of physical parameter. Analyzing measurement data having a plurality of data sets, each data set being assigned to a respective one of a plurality of measurements. Result of the correlation is the classification of the measured values at the individual measurements in terms of cluster. A fluid separation system configured for separating compounds of a fluid, a capillary electrophoresis device, a liquid chromatography device, a gas chromatography device, an electronic measurement device, and a mass spectroscopy device. For instance, multiple measurements may be performed with multiple physically different samples, whereas the samples are preferably treated under same or comparable measurement conditions. It is possible to use different samples, one for each measurement relating to a corresponding data set. It is possible to physically and spatially separate the different fractions of the fluidic sample, for instance by liquid or gaseous chromatography or gel electrophoresis. A data processing unit is a programmable specialized electronic circuit with hardware acceleration of data processing for data-centric computing. The measurement data analysis scheme according to an embodiment of the invention can be performed or assisted by a computer program, i.e. by software, or by using one or more special electronic optimization circuits, i.e. in hardware, or in hybrid form, i.e. by means of software components and hardware components (memory, which data can be stored), (see Heinje: Para. 0011-0023, 0025-0030, 0032-0055, 0057-0059, 0095 and 0115-0130). This reads on the claim concept of a non-transitory computer readable medium including a data processing program that classifies plurality of analysis object data items of samples measured by electrophoresis, the data processing program comprising):  
   	However, Heinje does not appears to specifically disclose performing a comparison of the analysis object data items with each other by a predetermined comparison criterion; and performing a classification of the samples only based on the result of the comparison to divide the data items into groups.
	In the same field of endeavor, Afeyan discloses disclose performing a comparison of the analysis object data items with each other by a predetermined comparison criterion; and performing a classification of the samples only based on the result of the comparison to divide the data items into groups (Afeyan discloses Data processing occurs when data is collected and translated into usable information. It includes the conversion of raw data to machine-readable form, flow of data through the CPU and memory to output devices, and formatting or transformation of output (processing unit). Data processing software tools are used to enable the extraction of this information from each data file as well as the comparison of measured peak intensities across the sample set. Biological samples, include analysis of metabolites, proteins, genes and gene transcripts, to permit a skilled artisan to understand a biological system in greater depth than an approach that examines only one of these factors. A data set (or dataset) is a collection of data (a data item is a container of data and types of data items is datasets). The methods described herein generally include evaluating with statistical analysis a plurality of data sets of a biological systems and comparing features among the data sets to determine one or more sets of differences among at least a portion of the data sets so as to develop a profile for a state of a biological system based on the comparison. A measurement technique include, electrophoresis technique. Data sets can include measurements from different instrument configurations of a single type of measurement technique. Data sets may refer to data grouped based on any other classification considered relevant. For example, a single sample source may be grouped into different data sets based on the instrument used to perform the measurement, the time a sample was taken, the appearance of a sample, or other identifiable variables and characteristics. Unsupervised clustering is a statistical method that attempts to group samples with no foreknowledge of sample classification or the number of distinct groups in the collection of samples. This allows grouping of samples with no foreknowledge of sample classification or the number of distinct groups. COSA analysis of the peptide data grouped the samples into four weak clusters. Results and discussion for the metabolic syndrome study regarding analyses of human serum samples-Metabolite and peptide peak identification. Results and discussion for the comparison of rodent samples with human samples-Clustering and classification, (see Afeyan: Para. 0083-0096, 0099-0109, 0240-0251 and 0270-0282). This reads on the claim concepts of performing a comparison of the analysis object data items with each other by a predetermined comparison criterion; and performing a classification of the samples only based on the result of the comparison to divide the data items into groups). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the measured by electrophoresis of Heinje in order to have incorporated the classification of the analysis object data items by a predetermined, as disclosed by Afeyan, since both of these directed to Analyzing and understanding a complex, multicellular organism, such as a mammal, is much more complicated. When studying the state of a complex biological system, one must take into account the multi-compartmental character of the system, not to mention the variety of cell and tissue types that will have unique gene expression and protein and metabolite levels. Current studies that rely on the analysis of a single aspect of a biological system, e.g., a single type of molecule or target, usually are not robust enough to understand the entire biological system or subsystem that may be involved in a particular molecular pathway or disease.  A data processor is a person who processes data on behalf of a data controller. A data controller decides the purpose and manner to be followed to process the data, while data processors hold and process data, but do not have any responsibility or control over that data. Data processors obtain, hold and process data. They perform certain operations on data that may comprise organizing, altering or adapting the data, the retrieval and usage of the data, disclosure of the data as may be necessary and to combine, block, erase and perform other similar operations. Data processors' sole responsibility is to process the data as per instruction, without taking ownership of the data. Data processors take the data as input, then process it and generate the output. A classifier is the algorithm itself the rules used by machines to classify data. A classification model, on the other hand, is the end result of your classifier's machine learning. The model is trained using the classifier, so that the model, ultimately, classifies your data. Electrophoresis is a test that measures specific object data items. Electrophoresis is a general term that describes the migration and separation of charged particles (ions) under the influence of an electric field. An electrophoretic system consists of two electrodes of opposite charge (anode, cathode), connected by a conducting medium called an electrolyte. Electrophoresis is used in laboratories to separate macromolecules based on size. Classification analysis can be used to question, make a decision, or predict behavior through the use of an algorithm. It works by developing a set of training data which contains a certain set of attributes as well as the likely outcome. The job of the classification algorithm is to discover how that set of attributes reaches its conclusion. Data sets can include measurements from one biological sample type that is treated differently, or from one biological sample type that is collected or analyzed at different times. Data sets can include measurements from different instrument configurations of a single type of measurement technique. A profile also can be compared to a database of profiles to evaluate whether the state of the biological system matches or is similar to a known state. The statistical analysis a plurality of data sets for a biomolecular component type and comparing features among the plurality of data sets to determine one or more sets of differences among at least a portion of the plurality of data sets; evaluating with statistical analysis a plurality of data sets for another biomolecular component type and comparing features among the plurality of data sets to determine one or more sets of differences among at least a portion of the plurality of data sets; and correlating the results of the above described analyses to develop a profile for a state of the biological system.  Incorporating the teachings of Afeyan into Heinje would produce state of a biological system based on the discernment of similarities, differences, and/or correlations between a plurality of data sets that are derived from one or more biomolecular component types, one or more biological sample types, and/or one or more types of measurements, as disclosed by Afeyan, (see Abstract). 
Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heinje et al. (US 2012/0116689 A1, hereinafter Heinje) in view of Afeyan et al. (US 2005/0170372 A1, hereinafter Afeyan) and in view of Tanji (US 2017/0140299 A1, hereinafter Tanji). 
Regarding dependent claim(s) 2, the combination of Heinje and Afeyan discloses the data processor according as in claim 1. However, the combination of Heinje and Afeyan do not appear to specifically disclose wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with each of all the analysis object data items not subjected to the comparison with the reference data item. 
In the same field of endeavor, Tanji discloses wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with each of all the analysis object data items not subjected to the comparison with the reference data item (Tanji discloses a data processing apparatus that processes a spectral data item which stores, for each of a plurality of spectral components, an intensity value, includes a spectral component selecting unit and a classifier generating unit. The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. All spectral components of a spectral data item are used in processing when the spectral data item is analyzed using machine learning. A classifier in machine learning is an algorithm that automatically orders or categorizes data into one or more of a set of classes. Classification involves classifying the input data as one of the class labels from the output variable. This reference type points to an object of a class and reference data is a special subset of master data that is used for classification throughout your entire organization. Distance between groups each composed of a plurality of data items (reference Data is the kind of data that defines structures for other data found in a database). An object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object, (see Tanji: Para. 0038-0055, 0068-0075, 0076-0090, 0115 and FIG. 2 & 9-13). This reads on the claim concept of wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with each of all the analysis object data items not subjected to the comparison with the reference data item). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the measured by electrophoresis of Heinje and Afeyan in order to have incorporated the classification of the analysis object data items by a predetermined, as disclosed by Tanji, since both of these directed to a data processor is a person who processes data on behalf of a data controller. A data controller decides the purpose and manner to be followed to process the data, while data processors hold and process data, but do not have any responsibility or control over that data. Data processors obtain, hold and process data. They perform certain operations on data that may comprise organizing, altering or adapting the data, the retrieval and usage of the data, disclosure of the data as may be necessary and to combine, block, erase and perform other similar operations. Data processors' sole responsibility is to process the data as per instruction, without taking ownership of the data. Data processors take the data as input, then process it and generate the output. A classifier is the algorithm itself the rules used by machines to classify data. A classification model, on the other hand, is the end result of your classifier's machine learning. The model is trained using the classifier, so that the model, ultimately, classifies your data. Electrophoresis is a test that measures specific object data items. Electrophoresis is a general term that describes the migration and separation of charged particles (ions) under the influence of an electric field. An electrophoretic system consists of two electrodes of opposite charge (anode, cathode), connected by a conducting medium called an electrolyte. Electrophoresis is used in laboratories to separate macromolecules based on size. Classification analysis can be used to question, make a decision, or predict behavior through the use of an algorithm. It works by developing a set of training data which contains a certain set of attributes as well as the likely outcome. The job of the classification algorithm is to discover how that set of attributes reaches its conclusion. There can be multiple types of classifications like binary classification, multi-class classification, etc. It depends upon the number of classes in the output variable. A data object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object. Classification (or categorization) techniques are useful to help answer such questions. They help predict the group membership (or class - hence called classification techniques) of individuals (data), for predefined group memberships (e.g. "success" vs "failure" for binary classification, the focus of this note), and also to describe which characteristics of individuals can predict their group membership. Incorporating the teachings of Tanji into Heinje and Afeyan would produce a data processing apparatus that processes a spectral data item which stores, for each of a plurality of spectral components, an intensity value, includes a spectral component selecting unit and a classifier generating unit, as disclosed by Tanji, (see Abstract).    
Regarding dependent claim(s) 3, the combination of Heinje and Afeyan discloses the data processor according as in claim 1. However, the combination of Heinje and Afeyan do not appear to specifically disclose wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with the analysis object data items in a group with a coincident number of peaks among the analysis object data items not subjected to the comparison with the reference data item or the analysis object data items in a group with a close number of peaks. 
In the same field of endeavor, Tanji discloses wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with the analysis object data items in a group with a coincident number of peaks among the analysis object data items not subjected to the comparison with the reference data item or the analysis object data items in a group with a close number of peaks (Tanji discloses a data processing apparatus that processes a spectral data item which stores, for each of a plurality of spectral components, an intensity value, includes a spectral component selecting unit and a classifier generating unit. The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. All spectral components of a spectral data item are used in processing when the spectral data item is analyzed using machine learning. A classifier in machine learning is an algorithm that automatically orders or categorizes data into one or more of a set of classes. Classification involves classifying the input data as one of the class labels from the output variable. This reference type points to an object of a class and reference data is a special subset of master data that is used for classification throughout your entire organization. Distance between groups each composed of a plurality of data items (reference Data is the kind of data that defines structures for other data found in a database). An object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object. The recomputed within-group variance of the spectral component can be made smaller by determining an average of a spectral component 1 having a large within-group variance and its adjacent spectral components located in a range wider than a range for a spectral component 2. Averaging spectral intensities of the spectral component 1 makes separation of and distinction between groups and can lead to an improved classification accuracy (analysis object data items in a group with a close number of peaks), (see Tanji: Para. 0038-0055, 0068-0075, 0076-0090, 0115 and FIG. 10- 13). This reads on the claim concept of wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with the analysis object data items in a group with a coincident number of peaks among the analysis object data items not subjected to the comparison with the reference data item or the analysis object data items in a group with a close number of peaks). 
Regarding dependent claim(s) 7, the combination of Heinje and Afeyan discloses the data processor according as in claim 1. However, the combination of Heinje and Afeyan do not appear to specifically disclose wherein the processing unit is further configured to display, on a display section, each of the analysis object data items in association with a sign and color indicating the corresponding group, only with the sign, or only with the color based on a result of the classification by the classification section. 
    In the same field of endeavor, Tanji discloses wherein the processing unit is further configured to display, on a display section, each of the analysis object data items in association with a sign and color indicating the corresponding group, only with the sign, or only with the color based on a result of the classification by the classification section (Tanji discloses the classifying unit may generate two dimensional or three-dimensional image data for displaying pixels, for which the respective spectral data items are stored, by using different colors for different constituents. The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. An image based on the generated two dimensional or three-dimensional image data may be displayed on the display unit 3. The above-described process enables visualization of the distribution of constituents in a sample. Display unit that displays a processing result obtained by the apparatus. Data items are analyzed on a measuring point basis, and the individual spectral data items are attributed with corresponding constituents in the sample, (see Tanji: Para. 0038-0045, 0093-0096 and 0115). This reads on the claim concept of wherein the processing unit is further configured to display, on a display section, each of the analysis object data items in association with a sign and color indicating the corresponding group, only with the sign, or only with the color based on a result of the classification by the classification section). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heinje et al. (US 2012/0116689 A1, hereinafter Heinje) in view of Afeyan et al. (US 2005/0170372 A1, hereinafter Afeyan) and in view of Kushibe et al. (US 2017/0344659 A1, hereinafter Kushibe). 
Regarding dependent claim(s) 4, the combination of Heinje and Afeyan discloses the data processor according as in claim 1. However, the combination of Heinje and Afeyan do not appear to specifically disclose wherein the comparison criterion is whether each of a plurality of peaks in one of the analysis object data items is in a range tolerable to coincide in size with each of a plurality of peaks in the other object data for comparison, and the classification criterion is a ratio to have the peaks in the analysis object data item coincident in size with each other.
In the same field of endeavor, Kushibe discloses wherein the comparison criterion is whether each of a plurality of peaks in one of the analysis object data items is in a range tolerable to coincide in size with each of a plurality of peaks in the other object data for comparison, and the classification criterion is a ratio to have the peaks in the analysis object data item coincident in size with each other (Kushibe discloses classifying, based on identification information of each of the data groups and the physical index values, the data items included in the data groups into a plurality of clusters. Classifying data executed by a computer includes obtaining a plurality of data groups, each of the data groups including a plurality of data items about detected intensities being associated with physical index values. The cluster decomposition causes the fluctuation range to be contained within the permissible value X, and classifies the data items into point sets that are separated from the adjacent sets by the permissible value X. The peak picker 303 detects peaks in a waveform formed by connecting the detected intensities to one another in the raw data. A peak cluster identified by the peak cluster number is associated with data items of mass-to charge ratios and detected intensities. Data structure of the raw data that includes multiple data items, (see Kushibe: Para. 0026, 0030-0048, 0053-0067 and FIG. 1-14). This reads on the claim concept of wherein the comparison criterion is whether each of a plurality of peaks in one of the analysis object data items is in a range tolerable to coincide in size with each of a plurality of peaks in the other object data for comparison, and the classification criterion is a ratio to have the peaks in the analysis object data item coincident in size with each other). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the measured by electrophoresis and analysis object data items by a predetermined of Heinje and Afeyan in order to have incorporated the multiple peaks, as disclosed by Kushibe, since both of these directed to characteristic information regarding the molecular structure and properties of compounds. The mass spectra of compounds from the same chemically related group are similar. Classification is one of the fundamental methodologies for analyzing mass spectral data. The primary goals of classification are to automatically group compounds based on their mass spectra, to find correlation between the properties of compounds and their mass spectra, and to provide a positive identification of unknown compounds. A mass analyzer separates molecular ions and their charged fragments according to ratio (m/z). A detector measures the intensity of ion currents due to mass-separated ions and provides a mass spectrum. The value pairs typically are listed in ascending order from smallest to largest m/z. In an integer mass spectrum, the m/z values are integers and the intensity values are integrated to integer m/z. Base-peak normalization is a common normalization method. In base-peak normalization, the intensity values of mass spectra are normalized to the intensity of the most intense peak (base peak) and multiplied by number, then rounded to the closest integer value. After base-peak normalization, the intensity of the base peak. Classification is fundamental in scientific fields exploring empirical data. Data with similar characteristics can be grouped together to be better investigated. After developing unifying models explaining the occurrence of data, unknown data can be characteristically predicted. Supervised classification (or simply classification), unsupervised classification (or clustering), and semi-supervised classification. In supervised classification, a model or classifier is constructed to classify or predict unknown data into a known set of categories (classes) given data from the known set of categories. In unsupervised classification, unknown data are grouped together such that data in the same group are in some sense more similar or homogeneous with one another than with data belonging to other groups. In semi-supervised classification, a model or classifier is constructed to classify unknown data based on small amount of known data which may be difficult, expensive, or time consuming to obtain (e.g., known data may require the efforts of experienced human annotators), together with large amount of unknown data which are relatively easy to collect (e.g., unknown data may require less human effort). Classification is one of the fundamental methodologies for analyzing mass spectral data. The primary goals of classification are to automatically group compounds based on their mass spectra, to find correlation between the properties of compounds and their mass spectra, and to provide a positive identification of unknown compounds. Incorporating the teachings of Kushibe into Heinje and Afeyan would produce classifying data executed by a computer includes obtaining a plurality of data groups, each of the data groups including a plurality of data items about detected intensities being associated with physical index values, respectively; and classifying, based on identification information of each of the data groups and the physical index values, the data items included in the data groups into a plurality of clusters, as disclosed by Kushibe, (see Abstract). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Heinje et al. (US 2012/0116689 A1, hereinafter Heinje) in view of Afeyan et al. (US 2005/0170372 A1, hereinafter Afeyan) and in view of Natsumeda (US 2017/0103148 A1, hereinafter Natsuneda).  
Regarding dependent claim(s) 5, the combination of Heinje and Afeyan discloses the data processor according as in claim 1. However, the combination of Heinje and Afeyan do not appear to specifically disclose wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted and compressed or expanded in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold. 
In the same field of endeavor, Natsuneda discloses wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted and compressed or expanded in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold (Natsuneda discloses the data-point categorization unit categorizes a plurality of types of data points for a target system into one or more groups on the basis of how good a regression equation containing a given two of said data points is, and for each of said groups. The analysis-model generation unit includes: a data-item classification unit that classifies a data item group contained in the state information into one or more groups; a many-body correlation model generation unit that chooses at least one representative data item from data items contained in each of the groups classified by the data-item classification unit according to the group. The measured at times having a time difference (shifted and compressed or expanded in a direction of a time axis) within a predetermined range and sent to the system analyzing device. The time series data of the state information may be referred to as state series information. The threshold value of the fineness degree of the regression equation can be set at an optional value by a manager. The components of target systems are set as threshold values, and it is determined whether the states of the systems are normal or abnormal (correlation between/cross-correlation model), (see Natsuneda: Para. 0051-0055, 0082-0103, 0109, 0151-0158, 0163-0165 and FIG. 8-11). This reads on the claim concept of wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted and compressed or expanded in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the measured by electrophoresis and analysis object data items by a predetermined of Heinje and Afeyan in order to have incorporated the crosscorrelation model, as disclosed by Natsumeda, since both of these directed to cross-correlation is a measure of similarity of two series as a function of the displacement of one relative to the other. This is also known as a sliding dot product or sliding inner-product. The sample cross correlation function (CCF) is helpful for identifying lags of the x-variable that might be useful predictors of yt. When one or more xt+h, with h negative, are predictors of yt, it is sometimes said that x leads y. When one or more xt+h, with h positive, are predictors of yt, it is sometimes said that x lags y. When calculating crosscorrelations there are fewer data points at larger lags than at shorter lags. The resulting estimates are commensurately less accurate. To take account of this the estimates at long lags can be smoothed using various window operation. Given two time series xt and yt we can delay xt by T samples and then calculate the cross-covariance between the pair of signals. Cross-correlation is a measurement that tracks the movements of two or more sets of time series data relative to one another. It is used to compare multiple time series and objectively determine how well they match up with each other and, in particular, at what point the best match occurs. Data with similar characteristics can be grouped together to be better investigated. After developing unifying models explaining the occurrence of data, unknown data can be characteristically predicted. Classification analysis can be used to question, make a decision, or predict behavior through the use of an algorithm. It works by developing a set of training data which contains a certain set of attributes as well as the likely outcome. The job of the classification algorithm is to discover how that set of attributes reaches its conclusion. There can be multiple types of classifications like binary classification, multi-class classification, etc. It depends upon the number of classes in the output variable. A data object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object. Classification (or categorization) techniques are useful to help answer such questions. They help predict the group membership (or class - hence called classification techniques) of individuals (data), for predefined group memberships (e.g. "success" vs "failure" for binary classification, the focus of this note), and also to describe which characteristics of individuals can predict their group membership. In data point comparisons, chromatograms are compared point-by-point (or pixel-bypixel). Regions characterize multiple data points within each chromatogram (e.g., summing the responses at all data points in each region). In region comparisons, the technique compared region-byregion. In comprehensive two-dimensional, each individual chemical compound forms a two dimensional cluster of pixels (a peak) with values larger than the background values (the data values in which no chemical peak is present). In peak comparisons, the technique compared peak-by-peak. Incorporating the teachings of Natsumeda into Heinje and Afeyan would produce data point and generates a many-body-correlation model that includes at least the following: a regression equation containing the representative data point and one of two sets of data points from the group in question; and the allowable prediction-error range for said regression equation, as disclosed by Natsumeda, (see  Abstract).
Regarding dependent claim(s) 6, the combination of Heinje and Afeyan discloses the data processor according as in claim 1. However, the combination of Heinje and Afeyan do not appear to specifically disclose wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold. 
In the same field of endeavor, Natsuneda discloses wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold (Natsuneda discloses a plurality of data items linked to each other in regression analysis (analysis object data items and the other analysis object data item). The data-point categorization unit categorizes a plurality of types of data points for a target system into one or more groups on the basis of how good a regression equation containing a given two of said data points is, and for each of said groups. The analysis-model generation unit includes: a data-item classification unit that classifies a data item group contained in the state information into one or more groups; a many-body correlation model generation unit that chooses at least one representative data item from data items contained in each of the groups classified by the data-item classification unit according to the group. The measured at times having a time difference (shifted and compressed or expanded in a direction of a time axis) within a predetermined range and sent to the system analyzing device. The time series data of the state information may be referred to as state series information. The threshold value of the fineness degree of the regression equation can be set at an optional value by a manager. The components of target systems are set as threshold values, and it is determined whether the states of the systems are normal or abnormal (correlation between/cross-correlation model), (see Natsumeda: Para. 0051- 0055, 0082-0103, 0109, 0151-0158, 0163-0165 and FIG. 8-11). This reads on the claim concept of wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                             Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164    

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164